                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     MARY E. PANZIERA,                                 Case No. 17-CV-02719-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                           ATTORNEY’S FEES
                                  14             v.
                                                                                           Re: Dkt. No. 20
                                  15     NANCY A. BERRYHILL,
                                  16                    Defendant.

                                  17

                                  18          Plaintiff Mary Panziera (“Panziera”) appealed the final decision of the Commissioner of

                                  19   Social Security (“Commissioner”) denying Panziera’s application for disability insurance benefits

                                  20   under Title II of the Social Security Act and for supplemental security income under Title XVI of

                                  21   the Social Security Act. On January 3, 2018, the Court granted in part and denied in part

                                  22   Panziera’s motion for summary judgment, and denied the Commissioner’s cross-motion for

                                  23   summary judgment. ECF No. 15. The Court remanded to an administrative law judge (“ALJ”) to

                                  24   make a disability determination. Id. at 44. On remand, the ALJ determined that Panziera was

                                  25   disabled, and awarded Panziera $90,760 in past-due benefits. ECF No. 20-7. Before the Court is

                                  26   an unopposed motion for $11,500 in attorney’s fees pursuant to 42 U.S.C. § 406(b) filed by

                                  27   Panziera’s attorney, Terry LaPorte.

                                  28                                                   1
                                       Case No. 17-CV-02719-LHK
                                       ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1           Under the Social Security Act (“SSA”), an attorney representing a social security claimant

                                   2   who prevails in federal court may be entitled to fees:

                                   3           Whenever a court renders a judgment favorable to a claimant under this subchapter
                                   4           who was represented before the court by an attorney, the court may determine and
                                               allow as part of its judgment a reasonable fee for such representation, not in excess
                                   5           of 25 percent of the total of the past-due benefits to which the claimant is entitled by
                                               reason of such judgment.
                                   6
                                       42 U.S.C. § 406(b)(1)(A). By statute, § 406(b) fees are paid out of the claimant’s award of past-
                                   7
                                       due benefits. Id.; see Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d 1215, 1217 (9th Cir. 2012)
                                   8
                                       (explaining that any award under § 406(b) is “paid directly out of the claimant’s benefits”). The
                                   9
                                       SSA also entitles an attorney to a separate award of fees, determined by the ALJ, for work
                                  10
                                       performed in administrative proceedings. Culbertson v. Berryhill, 139 S. Ct. 517, 519 (2019). In
                                  11
                                       this case, the ALJ authorized $6,000 in attorney’s fees for LaPorte under § 406(a). ECF No. 20-6.
                                  12
Northern District of California




                                               In addition, the Court has already awarded LaPorte $6,300 in attorney’s fees under the
 United States District Court




                                  13
                                       Equal Access to Justice Act (“EAJA”), pursuant to the parties’ stipulation. ECF No. 19. The SSA
                                  14
                                       and the EAJA “both allow attorneys to receive fees for successful Social Security representations.”
                                  15
                                       Parrish, 698 F.3d at 1217. However, a savings provision in the EAJA requires a lawyer to offset
                                  16
                                       SSA attorney’s fees with EAJA attorney’s fees “if the two were for the ‘same work.’” Id. at 1218.
                                  17
                                       LaPorte explains in an affidavit that to avoid any double receipt of fees, the award of EAJA
                                  18
                                       attorney’s fees will revert to Panziera. ECF No. 20-2; see Astrue v. Ratliff, 560 U.S. 586, 594
                                  19
                                       (2010) (holding that “EAJA fees are payable to litigants”); Gisbrecht v. Barnhart, 535 U.S. 789,
                                  20
                                       796 (2002) (holding that where an attorney receives fee awards under both the EAJA and SSA,
                                  21
                                       “the claimant’s attorney must refun[d] to the claimant the amount of the smaller fee”) (alteration
                                  22
                                       in original) (citation omitted).
                                  23
                                               Thus, the Court need only decide whether LaPorte’s request for $11,500 in attorney’s fees
                                  24
                                       is authorized under the SSA. In Gisbrecht, the United States Supreme Court concluded that
                                  25
                                       Congress “designed § 406(b) to control, not to displace, fee agreements between Social Security
                                  26
                                       benefits claimants and their counsel.” 535 U.S. at 793. Further, § 406(b) authorizes contingent
                                  27

                                  28                                                      2
                                       Case No. 17-CV-02719-LHK
                                       ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1   fee agreements, so long as they are reasonable. Id. at 807–08 (“§ 406(b) calls for court review of

                                   2   such arrangements as an independent check, to assure that they yield reasonable results in

                                   3   particular cases.”). The Ninth Circuit has held that under Gisbrecht, “the district court must first

                                   4   look to the fee agreement and then adjust downward if the attorney provided substandard

                                   5   representation or delayed the case, or if the requested fee would result in a windfall.” Crawford v.

                                   6   Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009) (en banc). If a district court departs downward from

                                   7   an agreement’s terms, the district court must explain its reasons for doing so. Id. A court may

                                   8   also require counsel to submit a timesheet. Id.

                                   9          In this case, LaPorte and Panziera entered a contingent fee agreement in which Panziera

                                  10   agreed to pay LaPorte a contingent 25% of past-due benefits. ECF No. 20-8 (fee agreement

                                  11   signed May 8, 2017). In an April 24, 2019 affidavit, Panziera “reaffirm[s] the fee agreement that I

                                  12   signed on May 8, 2017 entitling Terry LaPorte to 25% of the retroactive benefit pending approval
Northern District of California
 United States District Court




                                  13   by this Court.” ECF No. 20-2. However, LaPorte requests a much smaller percentage in the

                                  14   instant motion. His requested sum of $11,500 is approximately 12.7% of Panziera’s $90,760 in

                                  15   past-due benefits. LaPorte has also attached an itemization of his time, which indicates that

                                  16   LaPorte spent 34.5 hours on Panziera’s case. ECF No. 20-3.

                                  17          Pursuant to Gisbrecht, the Court does not find that any downward adjustment is required or

                                  18   justified. LaPorte did not provide substandard representation or delay the case. Rather, LaPorte

                                  19   successfully won a motion for summary judgment before this Court, and obtained past-due

                                  20   benefits for Panziera on remand. In addition, the requested fees would not result in a windfall.

                                  21   Although the fee agreement entitles LaPorte to seek 25% of Panziera’s past-due benefits, LaPorte

                                  22   seeks only half that amount, and explicitly bases his attorney’s fees request on the number of

                                  23   hours he worked on Panziera’s case. See ECF No. 20-1. Accordingly, the Court finds that

                                  24   LaPorte’s attorney’s fees request is reasonable under Gisbrecht.

                                  25          Therefore, the Court GRANTS LaPorte’s motion for $11,500 in attorney’s fees under 42

                                  26   U.S.C. § 406(b).

                                  27   IT IS SO ORDERED.

                                  28                                                     3
                                       Case No. 17-CV-02719-LHK
                                       ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1   Dated: July 18, 2019

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          4
                                       Case No. 17-CV-02719-LHK
                                       ORDER GRANTING MOTION FOR ATTORNEY’S FEES
